       4:21-mj-03023-CRZ Doc # 39 Filed: 03/11/21 Page 1 of 2 - Page ID # 85




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                              4:21MJ3023

       vs.
                                                              ORDER
KELLY J. JABLONSKI,

                   Defendants.


       Defendant Jablonski has moved for release to attend intensive outpatient
drug treatment. As stated in the motion, Pretrial Services does not agree with the
recommendations stated in Defendant’s Substance Abuse Evaluation. (Filing No.
37).


       At the court’s request, Pretrial Services responded to the motion by filing
an addendum to the Pretrial Services Report, attaching Jablonski’s drug
treatment evaluation as an attachment. The addendum report explains why
pretrial services is questioning the evaluation results; that is, Jablonski’s stated
level of drug use during the evaluation differs substantially from her previous
statements to pretrial services on that issue. Upon review of the respective
reports, I agree. Daily use of methamphetamine over the prior seven months
(since July 2020 as reported to pretrial services--Filing No. 16, at CM/ECF p. 3;
Filing No. 38, at CM/ECF p. 1) is far different than weekly use over the month
prior to her arrest (since January 2021 as reported to the evaluator—Filing No.
38, at CM/ECF p. 6). For that reason alone, I cannot rely on the evaluator’s
opinion regarding the appropriate level of drug treatment needed by Jablonski.
And I cannot use that evaluation to conclude release to intensive outpatient
therapy will sufficiently address the risk of harm to the public if she is released.
     4:21-mj-03023-CRZ Doc # 39 Filed: 03/11/21 Page 2 of 2 - Page ID # 86




      During the evaluation, Jablonski admitted she was attending the
evaluation, as scheduled by her counsel, because she was “charged with
possession with intent to deliver,” and was “trying to get out of jail so I can figure
things out." (Filing No. 38, at CM/ECF p. 5). Based on information received by
Pretrial Services on March 4, 2020, while being held on state charges, Jablonski
communicated with several individuals from the jail, “asking them to collect debts
on her behalf (in the thousands of dollars) and promising she ‘can get the money
to pay them back when she gets out’ if they pay her $50,000 bond.” (Filing No.
38, at CM/ECF pp. 1-2). Upon consideration of the foregoing information, the
court is not convinced that Jablonski is currently seeking release because she
wants to fully participate in drug treatment.


      Accordingly,


       IT IS ORDERED that Defendant Jablonski’s motion for release, (Filing No.
37), is denied without a hearing.
       .
       Dated this 11th day of March, 2021.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
